The Chancellor
said, the copies of pleadings served on the adverse party must be perfect copies of the original pleadings on file, including the signature of counsel, the jurat, &c. That when a pleading was served, the party receiving the same had a right to presume it was a correct copy of the orig*281inal on file, and to treat it as such. That the complainant’s counsel was therefore right in making this application; he having no information as to the mistake in the copy, and living remote from the register’s office. That the defendant’s solicit- or, as soon as he discovered the mistake, should have applied to the solicitor of the adverse party for permission to correct it; which would have saved his client from further costs.
The complainant having entered an order to take the bill as confessed, for want of an answer, that order was set aside, and the defendant was permitted to serve a corrected copy of the answer, upon the payment of the costs which had been occasioned by the irregularity.